DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 12/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,462,638 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A Fox on 12/20/2021 and later on 12/27/2021.

The application has been amended as follows: 
In the claims: 
At line 1, replace “18” with “11”.


Reasons for Allowance
Claims 1, 4-7, 9-11, 14-17, 19 and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance. 

Doyle discloses a system for monitoring workers wherein a processor initiates monitoring software with respect to a service call (Fig. 5:220, ¶¶16 - service call, 17 (controller 60, application), 24).
Ben-Porath discloses a system for performing a safety check (¶¶115-118 describing monitoring a user’s personal security) comprising: Wherein a use-case safety monitoring detects an emergency situation in response to a connectivity of the mobile device to a server (¶124). Wherein detecting the connectivity of the mobile device to the server comprises determining if a connection exists between the mobile device and the server (¶124).
Fournier discloses a system for performing a safety check (¶43) comprising: detecting an emergency situation with respect to each of a connectivity of the mobile device (¶45), an activity of the mobile device (¶204-206), and a motion of the mobile device (¶¶129, 130 fall, lack of motion); wherein the detecting the activity of the mobile device comprises detecting a use inactivity of a predefined time or longer (¶204-206 detects no activity on the phone after detecting the phone has not moved for a predetermined time). 
However, the prior art references fail to teach “the safety check application activates an emergency mode that escalates the service call in response the detection of the emergency situation by the user-case safety monitoring”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688